--------------------------------------------------------------------------------



NONCOMPETITION, NONDISCLOSURE AND NONSOLICITATION AGREEMENT
 
This NONCOMPETITION, NONDISCLOSURE AND NONSOLICITATION AGREEMENT (this
“Agreement”) is made as of June 6, 2007, by and between YP Corp., a Nevada
corporation (“YP”), and Rajesh Navar (“Shareholder”).
 
RECITALS
 
A.    Shareholder owns approximately 70% of all the issued and outstanding
capital stock of LiveDeal on a fully-diluted basis.
 
B.    YP; LD Acquisition Co., a California corporation wholly owned by YP
(“Merger Sub”); LiveDeal, Inc., a California corporation (“LiveDeal”); Rajesh
Navar and Arati Navar, Trustees of the Rajesh & Arati Navar Living Trust dated
9/23/2002; and Shareholder, in his capacity as the Shareholders’ Representative,
are parties to that certain Agreement and Plan of Merger dated as of the date
hereof (the “Merger Agreement”), pursuant to which the Merger Sub will merge
with and into LiveDeal so that LiveDeal will become a wholly-owned subsidiary of
YP. Capitalized terms used herein which are not otherwise defined herein shall
have the meanings ascribed to them in the Merger Agreement.
 
C.    As a condition to its willingness to enter into the Merger Agreement, YP
has required that this Agreement be executed and delivered by Shareholder at or
prior to the Closing.
 
D.    Shareholder has entered into an Employment Agreement with YP, dated as of
even date hereof (the “Employment Agreement”)
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1.
Acknowledgments by Shareholder.

 
(a)    Shareholder acknowledges that he has occupied a position of trust and
confidence with LiveDeal prior to the date hereof and has had access to and has
become familiar with the following, any and all of which constitute confidential
information of LiveDeal (collectively the “Confidential Information”): (a) any
and all trade secrets concerning the business and affairs of LiveDeal, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), database
technologies, systems, structures architectures processes, improvements,
devices, know-how, discoveries, concepts, methods of LiveDeal and any other
information, however documented, of LiveDeal that is considered a trade secret
under applicable law; (b) any and all information concerning the business and
affairs of LiveDeal (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, contractors,
agents, suppliers and potential suppliers, personnel training and techniques and
materials, purchasing methods and techniques, however documented; and (c) any
and all notes, analysis, compilations, studies, summaries and other material
prepared by or for LiveDeal containing or based, in whole or in part, upon any
information included in the foregoing.
 

--------------------------------------------------------------------------------



(b)    Shareholder acknowledges that (a) the business of LiveDeal relating to
the use and operation of the business by LiveDeal prior to Closing is
international in scope; (b) its products and services related to such business
are marketed throughout the world; (c) LiveDeal’s business prior to Closing
competes with other businesses that are or could be located in any part of the
world; (d) YP has required that Shareholder make the covenants set forth in
Sections 2 and 3 of this Agreement as a condition to YP’s entering into the
Merger Agreement and causing Merger Sub to merge into LiveDeal; (e) the
provisions of Sections 2 and 3 of this Agreement are reasonable and necessary to
protect and preserve YP’s interests in and right to the use and operation of the
assets and business of LiveDeal from and after Closing; and (f) YP would be
irreparably damaged if Shareholder were to breach the covenants set forth in
Sections 2 and 3 of this Agreement.
 
2.    Nondisclosure. Shareholder acknowledges and agrees that the protection of
the Confidential Information is necessary to protect and preserve the value of
the assets and business of LiveDeal. Therefore, Shareholder hereby agrees not to
disclose to any unauthorized person or entity or use for his own account or for
the benefit of any third party any Confidential Information, whether or not such
information is embodied in writing or other physical form or is retained in the
memory of Shareholder, without YP’s written consent, unless and to the extent
that the Confidential Information is or becomes generally known to the public
other than as a result of Shareholder’s fault or as required by law or legal
process. Shareholder agrees to deliver to YP or destroy, promptly following such
time as YP may request in writing, all documents, memoranda, notes, plans,
records, reports and other documentation, models, components, devices or
computer software, whether embodied in a disk or in other form (and all copies
of all of the foregoing), that contain Confidential Information.
 
3.    Noncompetition, Nonsolicitation and Nondisparagement.
 
(a)    For purposes of this Agreement, the terms listed below shall have the
following meanings:
 
(i)     “Area” means the world; provided, however, that if a court of competent
jurisdiction determines that such area is unenforceable, “Area” shall be defined
as all countries in which the Company provides its services, or has provided
within the 12 months preceding the date of this Agreement; provided, however,
that if a court of competent jurisdiction determines that such area is
unenforceable, “Area” shall be defined as the United States.
 
(ii)    “Client Nonsolicitation Period” means the period beginning on the date
of this Agreement and ending on the greater of (A) the three-year anniversary of
the date of this Agreement and (B) one-year from the date of termination of
Shareholder’s employment by or service to YP; provided, however, that the Client
Nonsolicitation Period will end immediately in the event Shareholder is
terminated by YP without Cause (as defined in the Employment Agreement) or that
he terminates his employment for Good Reason (as defined in the Employment
Agreement) or that the Company fails to nominate him as a member of the Board of
Directors of YP.
 
2

--------------------------------------------------------------------------------



(iii)   “Competing Business” means any person or entity engaged in the on-line,
classified advertising services industry or that provides online yellow pages
listing services, in each case, as its principal business.
 
(iv)   “LiveDeal Client(s)” means (a) any person or entity to which LiveDeal
sells any products or services, or licenses any proprietary information, at any
time during the Noncompetition Time Period, the Employee Nonsolicitation Time
Period, or the Client Nonsolicitation Period, as applicable, and (b) any person
or entity which LiveDeal has actively solicited and that Shareholder has
knowledge of with respect to the sale of products or services at any time during
the NoncompetitionTime Period, the Employee Nonsolicitation Time Period, or the
Client Nonsolicitation Period, as applicable. In the case of a corporate client,
“LiveDeal Client” shall be, in addition to the corporate client itself, the
individual representative of the corporate client and his or her successor or
equivalent within the organizational subdivision of the corporate client on
behalf of which he or she patronized LiveDeal, and any organizational
subdivision of the corporate client on behalf of which such individual
representative has patronized LiveDeal, in each case, to the extent such
individual representative is then employed with the corporate client.
 
(v)    “Employee Nonsolicitation Period” means the period beginning on the date
of this Agreement and ending on the greater of the following: (A) one-year from
the date of termination of Shareholder’s employment by or service to YP; or (B)
the two-year anniversary of the date of this Agreement.
 
(vi)   “Noncompetition Time Period” means the period beginning on the date of
this Agreement and ending on the greater of (A) the three-year anniversary of
the date of this Agreement and (B) one-year from the date of termination of
Shareholder’s employment by or service to YP; provided, however, that the Client
Noncompetition Time Period will end immediately in the event Shareholder is
terminated by YP without Cause (as defined in the Employment Agreement) or that
he terminates his employment for Good Reason (as defined in the Employment
Agreement) or that the Company fails to nominate him as a member of the Board of
Directors of YP.
 
(vii)         “YP Client(s)” means (a) any person or entity to which YP sells
any products or services, or licenses any proprietary information, at any time
during the Client Nonsolicitation Time Period, and (b) any person or entity
which YP has actively solicited with respect to the sale of products or services
at any time during the Client Nonsolicitation Period. In the case of a corporate
client, “YP Client” shall be, in addition to the corporate client itself, the
individual representative of the corporate client and his or her successor or
equivalent within the organizational subdivision of the corporate client on
behalf of which he or she patronized YP, and any organizational subdivision of
the corporate client on behalf of which such individual representative has
patronized YP.
 
3

--------------------------------------------------------------------------------



(b)    As an inducement for YP to enter into the Merger Agreement and as
additional consideration for the consideration to be paid to Shareholder under
the Merger Agreement, Shareholder agrees that:
 
(i)     During the Noncompetition Time Period and in the Area, Shareholder will
not, directly engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
employed by, associated with or in any manner connected with, or render services
or advice or other aid to, or guarantee any obligation of, any person or entity
engaged in or planning to become engaged in a Competing Business, provided,
however, that Shareholder may purchase or otherwise acquire up to (but not more
than) two percent of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934.
Shareholder agrees that this covenant is reasonable with respect to its
duration, geographical area and scope.
 
(ii)    During the Employee Nonsolicitation Period, Shareholder shall not,
directly or indirectly: (A) induce or attempt to induce any employee of LiveDeal
who becomes an employee of YP in connection with the merger of LiveDeal into
Merger Sub to leave the employ of YP; (B) in any way interfere with the
relationship between YP and any such employee of YP; or (C) employ or otherwise
engage as an employee, independent contractor or otherwise any such employee of
YP; provided, however, that the restrictive covenants set forth in this Section
3(b)(ii) shall not restrict Shareholder from soliciting for hire or hiring any
YP or LiveDeal employee who was terminated by LiveDeal or YP without cause or as
a result of a constructive termination.
 
(iii)   During the Client Nonsolicitation Period, Shareholder shall not,
directly or indirectly: (A) induce or attempt to induce any LiveDeal Client to
cease doing business with YP or in any way interfere with the relationship
between any such LiveDeal Client and the YP; or (B) solicit the business of any
YP Client known to Shareholder to be a YP Client, whether or not such
Shareholder had personal contact with such YP Client, with respect to products
or activities which compete in whole or in part with the business operated by
YP.
 
(c)    In the event of a breach by Shareholder of any covenant set forth in this
Section, the term of such covenant will be extended by the period of the
duration of such breach.
 
(d)    Shareholder shall not disparage YP, LiveDeal, the business conducted by
LiveDeal, the business conducted by YP, or any shareholder, director, officer,
employee or agent of YP. None of YP, LiveDeal, any officer or director of either
YP or LiveDeal shall disparage Shareholder or any of its affiliates. Anything to
the contrary notwithstanding, this Section 3(e) shall not apply to any
statements made in good faith during any litigation, arbitration or other legal
proceeding involving any of the parties to this Agreement.
 
(e)    Shareholder will, for a period of three years after the Closing, within
ten days after accepting any employment, consulting engagement, engagement as an
independent contractor, partnership or other association, advise YP of the
identity of the new employer, client, partner or other person or entity with
whom Shareholder has become associated. YP may serve notice upon each such
person or entity that Shareholder is bound by this Agreement and furnish each
such person or entity with a copy of this Agreement or relevant portions
thereof.
 
4

--------------------------------------------------------------------------------



4.    Remedies. Shareholder hereto agrees that YP may seek injunctive relief or
any other equitable remedy, in addition to remedies at law or in damages, for
any such failure.
 
5.    Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, assigns, heirs and devises, as applicable; and, nothing in this
Agreement, express or implied, is intended to confer upon any other person or
entity any rights or remedies of any nature whatsoever under or by reason of
this Agreement. This Agreement shall not be assignable without the written
consent of the other party hereto, except that YP may assign, in its sole
discretion, all or any of its rights, interests and obligations hereunder to any
of its affiliates.
 
6.    Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
 
7.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California applicable to
contracts executed and fully performed within the State of California, without
regard to the conflicts of laws provisions thereof.
 
8.    Jurisdiction; Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally: (a) agrees that any legal suit, action or proceeding brought by
any party hereto arising out of or based upon this Agreement or the transactions
contemplated hereby may be brought in the Courts of the State of California or
the United States District Court for the Northern District of California (each,
a “Designated Court”); (b) waives, to the fullest extent it may effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such proceeding brought in any Designated Court, and any claim that any such
action or proceeding brought in any Designated Court has been brought in an
inconvenient forum; and (c) submits to the non-exclusive jurisdiction of
Designated Courts in any suit, action or proceeding. Each of the parties agrees
that a judgment in any suit, action or proceeding brought in a Designated Court
shall be conclusive and binding upon it and may be enforced in any other courts
to whose jurisdiction it is or may be subject, by suit upon such judgment.
 
9.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon receipt by the parties at the addresses
(or at such other address for a party as shall be specified by like notice) as
set forth in Section 9.2 of the Merger Agreement or on the signature pages
thereto, as applicable.
 
10.   Severability. This Agreement shall be deemed severable and the invalidity
or unenforceability of any term or provision of this Agreement shall not affect
the validity or enforceability of the balance of this Agreement or of any other
term hereof, which shall remain in full force and effect.   With respect to any
term or provision that is invalid or unenforceable, any court of competent
jurisdiction is hereby authorized and respectfully directed to excise any such
term or provision that is invalid or unenforceable and modify such term or
provision to the extent necessary to be able to make such term or provision
valid or enforceable.
 
5

--------------------------------------------------------------------------------



11.   Waiver. The parties hereto may, to the extent permitted by applicable law,
subject to Section 12 hereof, (a) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto, or
(b) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a party hereto to any such waiver shall be valid
only if set forth in a written instrument signed on behalf of such party. The
failure of any party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.
 
12.   Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.
 
13.   Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
such counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.
 
14.   Headings. All Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------



NONCOMPETITION, NONDISLOSURE AND NONSOLICITATION AGREEMENT
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, Shareholder and YP have caused this Agreement to be executed
on the date first written above.
 
SHAREHOLDER:
 
YP:
           
YP Corp., a Nevada corporation
        /s/ Rajesh Navar  
By:
/s/ Daniel L. Coury, Sr.
Rajesh Navar
 
Name: Daniel L. Coury, Sr.
Title: Chief Executive Officer

 

7

--------------------------------------------------------------------------------